ORDER

Upon consideration of the Joint Petition for Indefinite Suspension By Consent filed herein pursuant to Maryland Rule 16-772, in which Respondent acknowledged Petitioner can produce sufficient evidence to establish that Respondent committed professional misconduct in violation of Rules 8.1(b) and 8.4(a)-(d) of the Maryland Lawyers’ Rules of Professional Conduct, it is this 4th day of September, 2014,
ORDERED, by the Court of Appeals of Maryland, that John J. Woloszyn, Respondent, be, and he hereby is, indefinitely suspended by consent from the practice of law in the State of Maryland, effective immediately; and it is further
ORDERED, that the Clerk of this Court, in accordance with Rule 16-772(d), shall strike the name of John J. Woloszyn from the register of attorneys in this Court and certify to the Trustees of the Client Protection Fund of the Bar of Maryland and the clerks of all courts in this State that the name of John J. Woloszyn has been so stricken.